


EXHBIT 10.2

 

THE AMENDED 2000 STOCK PURCHASE AND OPTION PLAN

FOR KEY EMPLOYEES OF

AMPHENOL AND SUBSIDIARIES

 


1.                                       PURPOSE OF PLAN


 

The Amended 2000 Stock Purchase and Option Plan for Key Employees of Amphenol
and Subsidiaries (the “Plan”) is designed:

 


(A) TO PROMOTE THE LONG TERM FINANCIAL INTERESTS AND GROWTH OF AMPHENOL
CORPORATION (THE “CORPORATION”) AND ITS SUBSIDIARIES BY ATTRACTING AND RETAINING
MANAGEMENT PERSONNEL WITH THE TRAINING, EXPERIENCE AND ABILITY TO ENABLE THEM TO
MAKE A SUBSTANTIAL CONTRIBUTION TO THE SUCCESS OF THE CORPORATION’S BUSINESS;


 


(B) TO MOTIVATE MANAGEMENT PERSONNEL BY MEANS OF GROWTH-RELATED INCENTIVES TO
ACHIEVE LONG RANGE GOALS; AND


 


(C) TO FURTHER THE ALIGNMENT OF INTERESTS OF PARTICIPANTS WITH THOSE OF THE
STOCKHOLDERS OF THE CORPORATION THROUGH OPPORTUNITIES FOR INCREASED STOCK, OR
STOCK-BASED, OWNERSHIP IN THE CORPORATION.


 


2.                                       DEFINITIONS


 

As used in the Plan, the following words shall have the following meanings:

 


(A)                                  “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE CORPORATION.


 


(B)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(C)                                  “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS.


 


(D)                                 “COMMON STOCK” OR “SHARE” MEANS SERIES A
COMMON STOCK OF THE CORPORATION WHICH MAY BE AUTHORIZED BUT UNISSUED, OR ISSUED
AND REACQUIRED.


 


(E)                                  “EMPLOYEE” MEANS A PERSON, INCLUDING AN
OFFICER, IN THE REGULAR FULL-TIME EMPLOYMENT OF THE CORPORATION OR ONE OF ITS
SUBSIDIARIES WHO, IN THE OPINION OF THE COMMITTEE, IS, OR IS EXPECTED TO BE,
PRIMARILY RESPONSIBLE FOR THE MANAGEMENT, GROWTH OR PROTECTION OF SOME PART OR
ALL OF THE BUSINESS OF THE CORPORATION.


 


(F)                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(G)                                 “FAIR MARKET VALUE” MEANS SUCH VALUE OF A
SHARE AS REPORTED FOR STOCK EXCHANGE TRANSACTIONS AND/OR DETERMINED IN
ACCORDANCE WITH ANY APPLICABLE RESOLUTIONS OR REGULATIONS OF THE COMMITTEE IN
EFFECT AT THE RELEVANT TIME.


 


(H)                                 “GRANT” MEANS AN AWARD MADE TO A PARTICIPANT
PURSUANT TO THE PLAN AND DESCRIBED IN PARAGRAPH 5, INCLUDING, WITHOUT
LIMITATION, AN AWARD OF A NON-QUALIFIED STOCK OPTION, STOCK APPRECIATION RIGHT,
DIVIDEND EQUIVALENT RIGHT, RESTRICTED STOCK, PURCHASE STOCK, PERFORMANCE UNITS,
PERFORMANCE SHARES OR OTHER STOCK-BASED GRANT OR ANY COMBINATION OF THE
FOREGOING.

 

--------------------------------------------------------------------------------


 


(I)                                     “GRANT AGREEMENT” MEANS AN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND
LIMITATIONS APPLICABLE TO A GRANT.


 


(J)                                     “MANAGEMENT STOCKHOLDERS’ AGREEMENT”
MEANS AN AGREEMENT BETWEEN THE CORPORATION AND A PARTICIPANT THAT SETS FORTH THE
TERMS AND CONDITIONS AND LIMITATIONS APPLICABLE TO ANY SHARES PURCHASED PURSUANT
TO THIS PLAN.


 


(K)                                  “OPTION” MEANS AN OPTION TO PURCHASE SHARES
OF THE COMMON STOCK WHICH WILL NOT BE AN “INCENTIVE STOCK OPTION” (WITHIN THE
MEANING OF SECTION 422 OF THE CODE).


 


(L)                                     “PARTICIPANT” MEANS AN EMPLOYEE, OR
OTHER PERSON HAVING A UNIQUE RELATIONSHIP WITH THE CORPORATION OR ONE OF ITS
SUBSIDIARIES, TO WHOM ONE OR MORE GRANTS HAVE BEEN MADE AND SUCH GRANTS HAVE NOT
ALL BEEN FORFEITED OR TERMINATED UNDER THE PLAN; PROVIDED, HOWEVER, THAT A
NON-EMPLOYEE DIRECTOR OF THE CORPORATION OR ONE OF ITS SUBSIDIARIES MAY NOT BE A
PARTICIPANT.


 


(M)                               “STOCK-BASED GRANTS” MEANS THE COLLECTIVE
REFERENCE TO THE GRANT OF STOCK APPRECIATION RIGHTS, DIVIDEND EQUIVALENT RIGHTS,
RESTRICTED STOCK, PERFORMANCE UNITS, PERFORMANCE SHARES AND OTHER STOCK-BASED
GRANTS.


 


(N)                                 “SUBSIDIARY” SHALL MEAN ANY CORPORATION IN
AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE CORPORATION IF EACH OF THE
CORPORATIONS, OR GROUP OF COMMONLY CONTROLLED CORPORATIONS, OTHER THAN THE LAST
CORPORATION IN THE UNBROKEN CHAIN THEN OWNS STOCK POSSESSING 50% OR MORE OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.


 


3.                                       ADMINISTRATION OF PLAN


 


(A) THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  NONE OF THE MEMBERS OF THE
COMMITTEE SHALL BE ELIGIBLE TO BE SELECTED FOR GRANTS UNDER THE PLAN, OR HAVE
BEEN SO ELIGIBLE FOR SELECTION WITHIN ONE YEAR PRIOR THERETO; PROVIDED, HOWEVER,
THAT THE MEMBERS OF THE COMMITTEE SHALL QUALIFY TO ADMINISTER THE PLAN FOR
PURPOSES OF RULE 16B-3 (AND ANY OTHER APPLICABLE RULE) PROMULGATED UNDER
SECTION 16(B) OF THE EXCHANGE ACT TO THE EXTENT THAT THE CORPORATION IS SUBJECT
TO SUCH RULE.  THE COMMITTEE MAY ADOPT ITS OWN RULES OF PROCEDURE, AND ACTION OF
A MAJORITY OF THE MEMBERS OF THE COMMITTEE TAKEN AT A MEETING, OR ACTION TAKEN
WITHOUT A MEETING BY UNANIMOUS WRITTEN CONSENT, SHALL CONSTITUTE ACTION BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER AND AUTHORITY TO ADMINISTER,
CONSTRUE AND INTERPRET THE PLAN, TO MAKE RULES FOR CARRYING IT OUT AND TO MAKE
CHANGES IN SUCH RULES.  ANY SUCH INTERPRETATIONS, RULES AND ADMINISTRATION SHALL
BE CONSISTENT WITH THE BASIC PURPOSES OF THE PLAN.


 


(B) THE COMMITTEE MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER AND TO OTHER
SENIOR OFFICERS OF THE CORPORATION ITS DUTIES UNDER THE PLAN SUBJECT TO SUCH
CONDITIONS AND LIMITATIONS AS THE COMMITTEE SHALL PRESCRIBE EXCEPT THAT ONLY THE
COMMITTEE MAY DESIGNATE AND MAKE GRANTS TO PARTICIPANTS WHO ARE SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT.


 


(C) THE COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS, APPRAISERS,
BROKERS OR OTHER PERSONS.  THE COMMITTEE, THE CORPORATION, AND THE OFFICERS AND
DIRECTORS OF THE CORPORATION SHALL BE ENTITLED TO RELY UPON THE ADVICE, OPINIONS
OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS
AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE FINAL AND
BINDING UPON ALL PARTICIPANTS, THE CORPORATION AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
GRANTS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY THE
CORPORATION WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.

 

--------------------------------------------------------------------------------


 


4.                                       ELIGIBILITY


 

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a unique relationship with Corporation or any
of its Subsidiaries, and in such form and having such terms, conditions and
limitations as the Committee may determine.  No Grants may be made under this
Plan to non-employee directors of Corporation or any of its Subsidiaries. 
Grants may be granted singly, in combination or in tandem.  The terms,
conditions and limitations of each Grant under the Plan shall be set forth in an
Grant Agreement, in a form approved by the Committee, consistent, however, with
the terms of the Plan and if applicable the Management Stockholders’ Agreement.

 


5.                                       GRANTS


 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:

 


(A)  NON-QUALIFIED STOCK OPTIONS - THESE ARE OPTIONS TO PURCHASE COMMON STOCK
WHICH ARE NOT DESIGNATED BY THE COMMITTEE AS INCENTIVE STOCK OPTIONS.  AT THE
TIME OF THE GRANT THE COMMITTEE SHALL DETERMINE, AND SHALL INCLUDE IN THE GRANT
AGREEMENT OR OTHER PLAN RULES, THE OPTION EXERCISE PERIOD, THE OPTION PRICE, AND
SUCH OTHER CONDITIONS OR RESTRICTIONS ON THE GRANT OR EXERCISE OF THE OPTION AS
THE COMMITTEE DEEMS APPROPRIATE, WHICH MAY INCLUDE THE REQUIREMENT THAT THE
GRANT OF OPTIONS IS PREDICATED ON THE ACQUISITION OF PURCHASE SHARES UNDER
PARAGRAPH 5(D) BY THE OPTIONEE.  IN ADDITION TO OTHER RESTRICTIONS CONTAINED IN
THE PLAN, AN OPTION GRANTED UNDER THIS PARAGRAPH 5(A): (I) MAY NOT BE EXERCISED
MORE THAN 10 YEARS AFTER THE DATE IT IS GRANTED AND (II) MAY NOT HAVE AN OPTION
EXERCISE PRICE LESS THAN THE PAR VALUE OF THE COMMON STOCK ON THE DATE THE
OPTION IS GRANTED.  PAYMENT OF THE OPTION PRICE SHALL BE MADE IN CASH OR IN
SHARES OF COMMON STOCK, OR A COMBINATION THEREOF, IN ACCORDANCE WITH THE TERMS
OF THE PLAN, THE GRANT AGREEMENT AND OF ANY APPLICABLE GUIDELINES OF THE
COMMITTEE IN EFFECT AT THE TIME.


 


(B)  STOCK APPRECIATION RIGHTS - THESE ARE RIGHTS THAT ON EXERCISE ENTITLE THE
HOLDER TO RECEIVE THE EXCESS OF (I) THE FAIR MARKET VALUE OF A SHARE OF COMMON
STOCK ON THE DATE OF EXERCISE OVER (II) THE FAIR MARKET VALUE ON THE DATE OF
GRANT, MULTIPLIED BY (III) THE NUMBER OF RIGHTS EXERCISED AS DETERMINED BY THE
COMMITTEE.  STOCK APPRECIATION RIGHTS GRANTED UNDER THE PLAN MAY, BUT NEED NOT
BE, GRANTED IN CONJUNCTION WITH AN OPTION UNDER PARAGRAPH 5(A).  THE COMMITTEE,
IN THE GRANT AGREEMENT OR BY OTHER PLAN RULES, MAY IMPOSE SUCH CONDITIONS OR
RESTRICTIONS ON THE EXERCISE OF STOCK APPRECIATION RIGHTS AS IT DEEMS
APPROPRIATE, AND MAY TERMINATE, AMEND, OR SUSPEND SUCH STOCK APPRECIATION RIGHTS
AT ANY TIME.  NO STOCK APPRECIATION RIGHT GRANTED UNDER THIS PLAN MAY BE
EXERCISED LESS THAN 6 MONTHS OR MORE THAN 10 YEARS AFTER THE DATE IT IS GRANTED
EXCEPT IN THE EVENT OF DEATH OR DISABILITY OF A PARTICIPANT.  TO THE EXTENT THAT
ANY STOCK APPRECIATION RIGHT THAT SHALL HAVE BECOME EXERCISABLE, BUT SHALL NOT
HAVE BEEN EXERCISED OR CANCELLED OR, BY REASON OF ANY TERMINATION OF EMPLOYMENT,
SHALL HAVE BECOME NON-EXERCISABLE, IT SHALL BE DEEMED TO HAVE BEEN EXERCISED
AUTOMATICALLY, WITHOUT ANY NOTICE OF EXERCISE, ON THE LAST DAY ON WHICH IT IS
EXERCISABLE, PROVIDED THAT ANY CONDITIONS OR LIMITATIONS ON ITS EXERCISE ARE
SATISFIED (OTHER THAN (I) NOTICE OF EXERCISE AND (II) EXERCISE OR ELECTION TO
EXERCISE DURING THE PERIOD PRESCRIBED) AND THE STOCK APPRECIATION RIGHT SHALL
THEN HAVE VALUE.  SUCH EXERCISE SHALL BE DEEMED TO SPECIFY THAT THE HOLDER
ELECTS TO RECEIVE CASH AND THAT SUCH EXERCISE OF A STOCK APPRECIATION RIGHT
SHALL BE EFFECTIVE AS OF THE TIME OF AUTOMATIC EXERCISE.


 


(C)  RESTRICTED STOCK - RESTRICTED STOCK IS COMMON STOCK DELIVERED TO A
PARTICIPANT WITH OR WITHOUT PAYMENT OF CONSIDERATION WITH RESTRICTIONS OR
CONDITIONS ON THE PARTICIPANT’S RIGHT TO TRANSFER OR SELL SUCH STOCK; PROVIDED
THAT THE PRICE OF ANY RESTRICTED STOCK DELIVERED FOR CONSIDERATION AND NOT AS
BONUS STOCK MAY NOT BE LESS THAN PAR VALUE OF COMMON STOCK ON THE DATE SUCH
RESTRICTED STOCK IS GRANTED OR THE PRICE OF SUCH RESTRICTED STOCK MAY BE THE PAR
VALUE.  IF A PARTICIPANT IRREVOCABLY ELECTS IN WRITING IN THE CALENDAR YEAR
PRECEDING A GRANT OF RESTRICTED STOCK, DIVIDENDS PAID ON THE RESTRICTED STOCK
GRANTED MAY BE PAID IN SHARES OF RESTRICTED STOCK EQUAL TO THE CASH DIVIDEND
PAID ON COMMON STOCK.  THE NUMBER OF SHARES OF RESTRICTED STOCK AND THE
RESTRICTIONS OR CONDITIONS ON SUCH SHARES SHALL BE AS THE COMMITTEE DETERMINES,
IN THE GRANT AGREEMENT OR BY OTHER PLAN RULES, AND THE CERTIFICATE FOR THE
RESTRICTED STOCK SHALL BEAR EVIDENCE OF THE RESTRICTIONS OR CONDITIONS.  NO
RESTRICTED STOCK MAY HAVE A

 

--------------------------------------------------------------------------------


 


RESTRICTION PERIOD OF LESS THAN 6 MONTHS, OTHER THAN IN THE CASE OF DEATH OR
DISABILITY.


 


(D)  PURCHASE STOCK - PURCHASE STOCK REFERS TO SHARES OF COMMON STOCK OFFERED TO
A PARTICIPANT AT SUCH PRICE AS DETERMINED BY THE COMMITTEE, THE ACQUISITION OF
WHICH WILL MAKE HIM ELIGIBLE TO RECEIVE UNDER THE PLAN, INCLUDING, BUT NOT
LIMITED TO, NON-QUALIFIED STOCK OPTIONS; PROVIDED, HOWEVER, THAT THE PRICE OF 
SUCH PURCHASE SHARES MAY NOT BE LESS THAN THE PAR VALUE OF THE COMMON STOCK ON
THE DATE SUCH SHARES OF PURCHASE STOCK ARE OFFERED.


 


(E)  DIVIDEND EQUIVALENT RIGHTS - THESE ARE RIGHTS TO RECEIVE CASH PAYMENTS FROM
THE COMPANY AT THE SAME TIME AND IN THE SAME AMOUNT AS ANY CASH DIVIDENDS PAID
ON AN EQUAL NUMBER OF SHARES OF COMMON STOCK TO SHAREHOLDERS OF RECORD DURING
THE PERIOD SUCH RIGHTS ARE EFFECTIVE.  THE COMMITTEE, IN THE GRANT AGREEMENT OR
BY OTHER PLAN RULES, MAY IMPOSE SUCH RESTRICTIONS AND CONDITIONS ON THE DIVIDEND
EQUIVALENT RIGHTS, INCLUDING THE DATE SUCH RIGHTS WILL TERMINATE, AS IT DEEMS
APPROPRIATE, AND MAY TERMINATE, AMEND, OR SUSPEND SUCH DIVIDEND EQUIVALENT
RIGHTS AT ANY TIME.


 


(F)  PERFORMANCE UNITS - THESE ARE RIGHTS TO RECEIVE AT A SPECIFIED FUTURE DATE
PAYMENT IN CASH OF AN AMOUNT EQUAL TO ALL OR A PORTION OF THE VALUE OF A UNIT
GRANTED BY THE COMMITTEE.  AT THE TIME OF THE GRANT, IN THE GRANT AGREEMENT OR
BY OTHER PLAN RULES, THE COMMITTEE MUST DETERMINE THE FAIR MARKET VALUE OF THE
UNIT, THE PERFORMANCE FACTORS APPLICABLE TO THE DETERMINATION OF THE ULTIMATE
PAYMENT VALUE OF THE UNIT AND THE PERIOD OVER WHICH THE COMPANY’S PERFORMANCE
WILL BE MEASURED.  THESE FACTORS MUST INCLUDE A MINIMUM PERFORMANCE STANDARD FOR
THE COMPANY BELOW WHICH NO PAYMENT WILL BE MADE AND A MAXIMUM PERFORMANCE LEVEL
ABOVE WHICH NO INCREASED PAYMENT WILL BE MADE.  THE TERM OVER WHICH THE
COMPANY’S PERFORMANCE WILL BE MEASURED SHALL BE NOT LESS THAN SIX MONTHS.


 


(G)  PERFORMANCE SHARES - THESE ARE RIGHTS TO RECEIVE AT A SPECIFIED FUTURE DATE
PAYMENT IN CASH OR COMMON STOCK, AS DETERMINED BY THE COMMITTEE, OF AN AMOUNT
EQUAL TO ALL OR A PORTION OF THE AVERAGE FAIR MARKET VALUE FOR ALL DAYS THAT THE
COMMON STOCK IS TRADED DURING THE LAST FORTY-FIVE (45) DAYS OF THE SPECIFIED
PERIOD OF PERFORMANCE OF A SPECIFIED NUMBER OF SHARES OF COMMON STOCK AT THE END
OF A SPECIFIED PERIOD BASED ON THE COMPANY’S PERFORMANCE DURING THE PERIOD.  AT
THE TIME OF THE GRANT, THE COMMITTEE, IN THE GRANT AGREEMENT OR BY PLAN RULES,
WILL DETERMINE THE FACTORS WHICH WILL GOVERN THE PORTION OF THE RIGHTS SO
PAYABLE AND THE PERIOD OVER WHICH THE COMPANY’S PERFORMANCE WILL BE MEASURED. 
THE FACTORS WILL BE BASED ON THE COMPANY’S PERFORMANCE AND MUST INCLUDE A
MINIMUM PERFORMANCE STANDARD FOR THE COMPANY BELOW WHICH NO PAYMENT WILL BE MADE
AND A MAXIMUM PERFORMANCE LEVEL ABOVE WHICH NO INCREASED PAYMENT WILL BE MADE. 
THE TERM OVER WHICH THE COMPANY’S PERFORMANCE WILL BE MEASURED SHALL BE NOT LESS
THAN SIX MONTHS.  PERFORMANCE SHARES WILL BE GRANTED FOR NO CONSIDERATION.


 


(H)  OTHER STOCK-BASED GRANTS - THE COMMITTEE MAY MAKE OTHER GRANTS UNDER THE
PLAN PURSUANT TO WHICH SHARES OF COMMON STOCK (WHICH MAY, BUT NEED NOT, BE
SHARES OF RESTRICTED STOCK PURSUANT TO PARAGRAPH 5(C)) OR OTHER EQUITY
SECURITIES OF THE COMPANY ARE OR MAY IN THE FUTURE BE ACQUIRED, OR GRANTS
DENOMINATED IN STOCK UNITS, INCLUDING ONES VALUED USING MEASURES OTHER THAN
MARKET VALUE.  OTHER STOCK-BASED GRANTS MAY BE GRANTED WITH OR WITHOUT
CONSIDERATION; PROVIDED, HOWEVER, THAT THE PRICE OF ANY SUCH GRANT MADE FOR
CONSIDERATION THAT PROVIDES FOR THE ACQUISITION OF SHARES OF COMMON STOCK OR
OTHER EQUITY SECURITIES OF THE COMPANY MAY NOT BE LESS THAN THE PAR VALUE OF THE
COMMON STOCK OR SUCH OTHER EQUITY SECURITIES ON THE DATE OF SUCH GRANT.  SUCH
OTHER STOCK-BASED GRANTS MAY BE MADE ALONE, IN ADDITION TO OR IN TANDEM WITH ANY
GRANT OF ANY TYPE MADE UNDER THE PLAN AND MUST BE CONSISTENT WITH THE PURPOSES
OF THE PLAN.


 


6.                                       LIMITATIONS AND CONDITIONS


 


(A)  THE NUMBER OF SHARES AVAILABLE FOR GRANTS UNDER THIS PLAN SHALL BE
4,000,000 SHARES OF THE AUTHORIZED COMMON STOCK AS OF THE EFFECTIVE DATE OF THE
PLAN.  THE NUMBER OF SHARES SUBJECT TO OPTIONS UNDER THIS PLAN TO ANY ONE
PARTICIPANT SHALL NOT BE MORE THAN 1,000,000 SHARES.  UNLESS RESTRICTED BY
APPLICABLE LAW, SHARES RELATED TO GRANTS THAT ARE FORFEITED, TERMINATED,
CANCELLED OR EXPIRE UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE FOR GRANTS.

 

--------------------------------------------------------------------------------


 


(B)  NO GRANTS SHALL BE GRANTED UNDER THE PLAN BEYOND TEN YEARS AFTER THE
EFFECTIVE DATE OF THE PLAN, BUT THE TERMS OF GRANTS GRANTED ON OR BEFORE THE
EXPIRATION OF THE PLAN MAY EXTEND BEYOND SUCH EXPIRATION.  AT THE TIME A GRANT
IS GRANTED OR AMENDED OR THE TERMS OR CONDITIONS OF A GRANT ARE CHANGED, THE
COMMITTEE MAY PROVIDE FOR LIMITATIONS OR CONDITIONS ON SUCH GRANT OR PURCHASE
CONSISTENT WITH THE TERMS OF THE MANAGEMENT STOCKHOLDERS’ AGREEMENT.


 


(C)  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE CORPORATION TO
TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME OR FOR ANY REASON.


 


(D)  OTHER THAN AS SPECIFICALLY PROVIDED WITH REGARD TO THE DEATH OF A
PARTICIPANT, NO BENEFIT UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
CHARGE, AND ANY ATTEMPT TO DO SO SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO
RECEIPT THEREOF BY THE PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO
THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(E)  PARTICIPANTS SHALL NOT BE, AND SHALL NOT HAVE ANY OF THE RIGHTS OR
PRIVILEGES OF, STOCKHOLDERS OF THE CORPORATION IN RESPECT OF ANY SHARES
PURCHASABLE IN CONNECTION WITH ANY GRANT UNLESS AND UNTIL CERTIFICATES
REPRESENTING ANY SUCH SHARES HAVE BEEN ISSUED BY THE CORPORATION TO SUCH
PARTICIPANTS.


 


(F)  NO ELECTION AS TO BENEFITS OR EXERCISE OF OPTIONS, STOCK APPRECIATION
RIGHTS, OR OTHER RIGHTS MAY BE MADE DURING A PARTICIPANT’S LIFETIME BY ANYONE
OTHER THAN THE PARTICIPANT EXCEPT BY A LEGAL REPRESENTATIVE APPOINTED FOR OR BY
THE PARTICIPANT.


 


(G) ABSENT EXPRESS PROVISIONS TO THE CONTRARY, ANY GRANT UNDER THIS PLAN SHALL
NOT BE DEEMED COMPENSATION FOR PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS
UNDER ANY RETIREMENT PLAN OF THE CORPORATION OR ITS SUBSIDIARIES AND SHALL NOT
AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND NOW OR SUBSEQUENTLY
IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS IS RELATED TO LEVEL
OF COMPENSATION.  THIS PLAN IS NOT A “RETIREMENT PLAN” OR “WELFARE PLAN” UNDER
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


(H) UNLESS THE COMMITTEE DETERMINES OTHERWISE, NO BENEFIT OR PROMISE UNDER THE
PLAN SHALL BE SECURED BY ANY SPECIFIC ASSETS OF THE CORPORATION OR ANY OF ITS
SUBSIDIARIES, NOR SHALL ANY ASSETS OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES
BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE SATISFACTION OF THE
CORPORATION’S OBLIGATIONS UNDER THE PLAN.


 


7.                                       TRANSFERS AND LEAVES OF ABSENCE


 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Corporation and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the
Corporation during such leave of absence.

 


8.                                       ADJUSTMENTS


 


(A)  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING COMMON STOCK BY REASON OF A
STOCK SPLIT, SPIN-OFF, STOCK DIVIDEND, STOCK COMBINATION OR RECLASSIFICATION,
RECAPITALIZATION OR MERGER, CHANGE OF CONTROL, OR SIMILAR EVENT, THE COMMITTEE
MAY ADJUST APPROPRIATELY THE NUMBER OF SHARES SUBJECT TO THE PLAN AND AVAILABLE
FOR OR COVERED BY GRANTS AND EXERCISE PRICES RELATED TO OUTSTANDING GRANTS AND
MAKE SUCH OTHER REVISIONS TO OUTSTANDING GRANTS AS IT DEEMS ARE EQUITABLY
REQUIRED.


 


(B)  IN THE EVENT THAT THE PARTICIPANT’S RIGHT TO REQUIRE THE COMPANY TO
PURCHASE HIS OR HER SHARES OR OPTIONS OR THE COMPANY’S RIGHT TO REQUIRE THE
PARTICIPANT TO SELL HIS OR HER SHARES OR OPTIONS, AS PROVIDED IN SECTIONS 5 AND
6, RESPECTIVELY, OF THE FORM OF MANAGEMENT STOCKHOLDER’S AGREEMENT

 

--------------------------------------------------------------------------------


 


ATTACHED HERETO AS EXHIBIT A, OR THE COMPANY’S RIGHT OF FIRST REFUSAL AS
PROVIDED IN SECTION 4 OF THE FORM OF MANAGEMENT STOCKHOLDER’S AGREEMENT, GIVES
RISE TO ADVERSE ACCOUNTING CONSEQUENCES TO THE COMPANY IN RESPECT OF THE
TREATMENT OF OPTIONS GRANTED PURSUANT TO THE PLAN, THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, ADJUST THE TIMING OF THE EXERCISABILITY OF SUCH OUTSTANDING
OPTIONS TO AVOID SUCH ADVERSE ACCOUNTING CONSEQUENCES.


 


9.                                       MERGER, CONSOLIDATION, EXCHANGE,

Acquisition, Liquidation or Dissolution

 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Option or any Stock-Based
Grant, the Committee may provide that such Option or Stock-Based Grant cannot be
exercised after the merger or consolidation of the Corporation into another
corporation, the exchange of all or substantially all of the assets of the
Corporation for the securities of another corporation, the acquisition by
another corporation of 80% or more of the Corporation’s then outstanding shares
of voting stock or the recapitalization, reclassification, liquidation or
dissolution of the Corporation (a “Transaction”), and if the Committee so
provides, it shall, on such terms and conditions as it deems appropriate, also
provide, either by the terms of such Option or Stock-Based Grant or by a
resolution adopted prior to the occurrence of such Transaction, that, for some
reasonable period of time prior to such Transaction, such Option or Stock-Based
Grant shall be exercisable as to all shares subject thereto, notwithstanding
anything to the contrary herein (but subject to the provisions of Paragraph
6(b)) and that, upon the occurrence of such event, such Option or Stock-Based
Grant shall terminate and be of no further force or effect; provided, however,
that the Committee may also provide, in its absolute discretion, that even if
the Option or Stock-Based Grant shall remain exercisable after any such event,
from and after such event, any such Option or Stock-Based Grant shall be
exercisable only for the kind and amount of securities and/or other property, or
the cash equivalent thereof, receivable as a result of such event by the holder
of a number of shares of stock for which such Option or Stock-Based Grant could
have been exercised immediately prior to such event.

 


10.                                 AMENDMENT AND TERMINATION


 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan
provided that, except for adjustments under Paragraph 8 or 9 hereof, no such
action shall modify such Grant in a manner adverse to the Participant without
the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant.

 

The Board of Directors may amend, suspend or terminate the Plan except that no
such action, other than an action under Paragraph 8 or 9 hereof, may be taken
which would, without shareholder approval, increase the aggregate number of
Shares subject to Grants under the Plan, decrease the exercise price of
outstanding Options or Stock Appreciation Rights, change the requirements
relating to the Committee or extend the term of the Plan.

 


11.                                 FOREIGN OPTIONS AND RIGHTS

 

The Committee may make Grants to Employees who are subject to the laws of
nations other than the United States, which Grants may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 

--------------------------------------------------------------------------------


 


12.                                 WITHHOLDING TAXES


 

The Corporation shall have the right to deduct from any cash payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Corporation to deliver shares upon the exercise of an Option
or Stock Appreciation Right, upon payment of Performance Units or Shares, upon
delivery of Restricted Stock or upon exercise, settlement or payment of any
Other Stock-Based Grant that the Participant pay to the Corporation such amount
as may be requested by the Corporation for the purpose of satisfying any
liability for such withholding taxes.  Any Grant Agreement may provide that the
Participant may elect, in accordance with any conditions set forth in such Grant
Agreement, to pay a portion or all of such withholding taxes in shares of Common
Stock.

 


13.                                 EFFECTIVE DATE AND TERMINATION DATES


 

The Plan shall be effective on and as of the date of its approval by the
stockholders of the Corporation and shall terminate ten years later, subject to
earlier termination by the Board of Directors pursuant to Paragraph 10.

 

--------------------------------------------------------------------------------


 

Amphenol CORPORATION

 

 

 

Notice of Annual Meeting

 

and

 

 

Proxy Statement

 

 

 

 

 

 

Annual Meeting of Stockholders, May 21, 2003

 

 

 

 

 

IMPORTANT  Your proxy is enclosed.  Please fill in, date, sign and return your
proxy promptly in the enclosed stamped envelope whether or not you plan to be
present at the meeting.  You may still vote in person if you attend the meeting.

 

 

 

 

 

AMP-PS-2003

 

--------------------------------------------------------------------------------
